Citation Nr: 1616648	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected inactive pulmonary tuberculosis.  


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a rating decision issued in April 2010 by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board remanded this matter in September 2014 and June 2015 for additional development, and it now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

A psychiatric disorder is not shown to be have onset in or to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by service-connected inactive tuberculosis.    


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include as secondary to service-connected inactive tuberculosis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2010 letter, sent prior to the initial unfavorable decision issued in April 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and secondary basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service personnel records and service treatment records, as well as post-service VA treatment records, private treatment records, and records from the Social Security Administration (SSA), have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
 
The Veteran was afforded VA examinations in March 2010, March 2012, and November 2014, and medical opinions were obtained in March 2010, November 2014, and August 2015, to determine the nature and etiology of his psychiatric disorder.  In this regard, while the Board previously found that the March 2010 opinion was inadequate to decide the case, the Board finds that the November 2014 and August 2015 VA examinations and opinions are adequate to decide the issue as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and a relevant clinical examination.  Moreover, the VA medical opinions regarding theories of direct and secondary service connection rendered in November 2014 and August 2015 pursuant to the Board's remand directives are sufficient for deciding the claim, as the opinions are unequivocally stated, consistent with the medical evidence of record, considers the relevant lay evidence of record, and are supported by detailed rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

As indicated previously, in September 2014 and June 2015, the Board remanded the case to obtain the Veteran's recent, outstanding VA treatment records; outstanding, relevant private treatment records; and SSA records; and to afford him a VA examination during which sufficient medical opinions regarding the etiology of his current psychiatric disorder (addressing both theories of direct and secondary service connection) could be rendered.  Thereafter, the AOJ obtained all outstanding VA treatment records; requested the Veteran to complete release forms to allow VA to obtain any outstanding, relevant private treatment records (to which the Veteran clarified that his private provider had provided treatment through VA); obtained the Veteran's SSA records; and afforded the Veteran VA examinations in November 2014 and August 2015, during which corresponding medical opinions regarding theories of direct and secondary service connection were obtained.  As the record reflects substantial compliance with the Board's remand directives, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Service Connection

The Veteran asserts that his current psychiatric disorder, diagnosed as a depressive disorder, had its onset in service or is secondary to his service-connected inactive pulmonary tuberculosis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

 "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

During the Veteran's period of active service from April 1971 to April 1973, the Veteran sought treatment for anxiety on one occasion, as documented in a February 1972 service treatment record, at which time he reported a history of one prior episode of anxiety one year prior.  The Veteran was not diagnosed with a psychiatric disorder at this time, nor was any psychiatric treatment rendered.  On separation from service, the Veteran denied a history of psychiatric symptoms and was clinically assessed as psychiatrically normal.  

The Veteran was service-connected for active pulmonary tuberculosis upon his discharge from service, and he is currently service-connected for this respiratory disorder in its inactive phase.  

After the Veteran's discharge from service in 1973, the Veteran next sought psychiatric treatment in 2009, as reflected in a November 2009 VA treatment record, at which time he reported depressive symptoms of recent (in the prior month) onset.  He was diagnosed with a depressive disorder, not otherwise specified (NOS) and rule/out general anxiety disorder.  He resumed VA psychiatric treatment in 2011, which continued through 2012 at which time his treating VA psychiatrist discharged him to the care of his VA primary care treatment provider.  Recent VA treatment records continue to reflect his prescription medication treatment for a depressive disorder.  

The Veteran reports that while he did not seek treatment for his psychiatric symptoms for many years after service, he has nevertheless experienced these symptoms continually since service.  However, while the Veteran is competent, as a lay person, to report his own psychiatric symptoms during and since service, the Board notes that the Veteran's contemporaneous reports of the onset and continuity of his psychiatric symptoms, as documented in his treatment records, contradict his more recent assertions made in the context of this claim for compensation.  Specifically, the Veteran denied any such ongoing psychiatric symptoms when completing his separation medical history report, and when first seeking treatment after service in 2009, the Veteran reported that his current symptoms had begun one month prior to treatment.  Given these conflicting reports, the Board concludes that the Veteran's reports of continuity of psychiatric symptoms since service are not credible, and therefore, lack probative value.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required); but see Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).

Furthermore, as the Veteran is a lay person, with no known expertise in the fields of psychiatry or psychology, he is not competent to render a nexus opinion regarding the etiology of his diagnosed psychiatric disorder, as determining the existence of such a causal relationship is a complex matter, requiring related expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Thus, competent medical evidence is required to decide the claim.  

In that regard, the Veteran underwent VA examinations in March 2010, March 2012, and November 2014, during which the diagnosis of the Veteran's depressive disorder was confirmed.   Furthermore, in November 2014 and August 2015, sufficient medical opinions regarding theories of secondary and direct service connection, respectively, were rendered. 

Turning first to a theory of direct service connection, the VA examiner who initially examined the Veteran in March 2010 rendered an addendum opinion in August 2015 addressing this potential relationship.  However, after a review of the record, the examiner concluded that the Veteran's current psychiatric disorder did not have its onset in, and was not otherwise directly related to, service.  In support of this opinion, the examiner stated that the Veteran's in-service anxiety was an acute episode, as neither psychiatric treatment nor a diagnosis of a psychiatric disorder was rendered at this time, and the Veteran's separation medical examination indicated normal psychiatric functioning.  Further, the examiner noted that when the Veteran did initially seek psychiatric treatment many years after service, the Veteran reported recent onset of his psychiatric symptoms, and his post-service psychiatric treatment fails to suggest a correlation to service, as the Veteran attributes his depression and anxiety to post-service psychosocial stressors.  

This medical opinion is consistent with the evidence of record, which reflects that the Veteran initially sought psychiatric treatment many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that a theory of service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  The opinion also specifically included consideration of the Veteran's lay assertions, both as documented in his treatment records and in statements submitted in support of his claim.  Further, the medical opinion is unequivocally stated and is supported by a detailed rationale.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  Given the foregoing, the Board concludes that this medical opinion is probative evidence against the Veteran's claim seeking service connection for a psychiatric disorder as directly related to service.  

As to the Veteran's assertion that his psychiatric disorder is either caused or aggravated by his service-connected respiratory disorder, a November 2014 VA medical opinion rendered by a VA psychiatrist addressed this theory, per the Board's September 2014 remand directives.  After reviewing the Veteran's claims file, the VA psychiatrist opined that it is less likely than not that the Veteran's psychiatric disorder was either caused or aggravated by the Veteran's service-connected pulmonary tuberculosis.  

In support of his conclusion that the Veteran's respiratory disorder did not cause his psychiatric disorder, the psychiatrist noted that while the Veteran's service-connected respiratory disorder existed since service, the Veteran did not develop his current depressive disorder until many years after service.  Specifically, the Veteran was diagnosed with a depressive disorder in November 2009, many years after his active tuberculosis resolved in approximately 1976 and was deemed to be in its less-disabling, inactive phase.  In other words, the psychiatrist found it less likely that the Veteran would develop a secondary psychiatric disorder many years after his respiratory disorder became inactive, and therefore less disabling.  Further, the psychiatrist noted that at the time of the initial 2009 depressive disorder diagnosis and during psychiatric treatment rendered through 2012, the Veteran attributed his depression to psychosocial stressors, not his respiratory impairment, further failing to suggest a causal correlation between his respiratory and psychiatric disorders.  

In support of his conclusion that the Veteran's respiratory disorder did not aggravate his psychiatric disorder, the VA psychiatrist noted that since the time of his depressive disorder diagnosis in 2009, the Veteran has not experienced any exacerbations of his psychiatric disorder, such as episodes requiring emergent care or hospitalizations, which could be deemed permanent aggravations of his depressive disorder that could in turn be linked to his respiratory disorder.  In other words, absent evidence of any aggravation of the Veteran's psychiatric disorder, secondary service connection based on aggravation cannot be established.  

As this August 2015 VA medical opinion is predicated on an accurate medical history, is unequivocally stated, and is supported by a sufficient rationale, it is probative evidence against a theory of secondary service connection.  

Given that the most probative evidence of record fails to relate the Veteran's current depressive disorder either to service or his service-connected respiratory disorder, the Board concludes that the preponderance of evidence is against the claim for service connection for a psychiatric disorder; there is no doubt to be resolved, and service connection for a psychiatric disorder, to include as due to service-connected inactive pulmonary tuberculosis, is not warranted.   


ORDER

Service connection for a psychiatric disorder, to include as secondary to service-connected inactive pulmonary tuberculosis, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


